OPINION — AG — ** RE EMPLOYMENT OF RETIRED PUBLIC OFFICIAL — RETIREMENT PLAN ** THE EFFECT OF PROVISIONS OF 74 O.S. 914 [74-914](4) AS AMENDED, UPON RE ENTRY INTO PUBLIC EMPLOYMENT ON A RETIREMENT PENSION PREVIOUSLY GRANTED TO PUBLIC OFFICER OR EMPLOYEE IS 'NOT' UNCONSTITUTIONAL AS VIOLATIVE OF EITHER THE UNITED STATES CONSTITUTION OR THE CONSTITUTION OF THE STATE OF OKLAHOMA. WHERE THE STATUTE UNDER WHICH THE PENSION IS GRANTED PROVIDES FORFEITURE OR SUSPENSION OF A RETIREMENT PENSION GRANTED TO A PUBLIC OFFICER OR EMPLOYEE IN CASE HE SHOULD BE RE ELECTED, APPOINTED OR OTHERWISE ACCEPT EMPLOYMENT BY THE STATE, OR ONE OF ITS POLITICAL SUBDIVISION, SUCH STATUTE WILL EFFECTIVELY FORFEIT OR SUSPEND THE PAYMENT OF THE PENSION IN CASE THE CONTINGENCY HAPPENS. (ADDITIONAL EMPLOYMENT, VESTED RIGHTS, BENEFITS, DUE PROCESS) CITE: 74 O.S. 914 [74-914](4) (WILLIAM DON KISER)